Title: From Alexander Hamilton to Thomas FitzSimons, [15 September 1790]
From: Hamilton, Alexander
To: FitzSimons, Thomas


[New York, September 15, 1790]
Dr Sir,
The hurry of business has prevented my thanking you sooner for your letter of the 6th and the trouble you have been so obliging, as to take towards providing me with a house. I doubt not the one obtained will answer very well my purpose. Its proximity to my office is a great recommendation of it.
Inclosed is an order on your bank of the Treasurer in favour of  for four hundred dollars, for the years rent according to your agreement. I remain with much esteem & regard   Dr Sir   Your Obed Ser
A. Hamilton
New York September 15th 1790
Thomas FitSimmons, Esqr
